Citation Nr: 1538545	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-42 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress syndrome (PTSD), evaluated as 70 percent disabling prior to April 30, 2008; 100 percent disabling from April 30, 2008 to July 31, 2008; and 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran served on active duty from November 1969 to June 1972. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that continued a 50 percent disability evaluation for PTSD.

During the pendency of the appeal, in a February 2009 rating decision, the RO increased the disability evaluation for PTSD to 70 percent disabling effective May 9, 2006, (the date of claim for an increased evaluation), 100 percent disabling due to hospitalization from April 30, 2008 to July 31, 2008, and 70 percent disabling from August 1, 2008.  Since the RO did not assign the maximum disability rating possible outside of the temporary hospitalization period, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Veteran requested a hearing before a Veteran Law Judge, and subsequently withdrew the request in December 2012.  See December 2012 Statement; see also June 2015 Request for Submission for a Decision.

In August 2014, the Board remanded this case for additional development, and also determined that the issues of eligibility for attorney's fees, an earlier effective date for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), an earlier effective date for the grant of service connection for PTSD, and whether revision of a June 2004 rating decision denying service connection for PTSD is warranted on the basis of clear and unmistakable error (CUE) had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It was determined that the Board did not have jurisdiction over the issues, and they were referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

The appeal for an increased rating for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim for an increased disability rating for PTSD. 

The Veteran asserts that his PTSD symptoms are more severely disabling than the current 70 percent rating reflects.  Among other things, he asserts, through his attorney, that he submitted an opinion from C.V., R.N., a rehabilitation specialist dated October 22, 2010 indicating that he was not employable due to his PTSD symptoms alone

The Veteran was last examined (i.e. a Compensation and Pension examination) by VA in January 2011.  Having reviewed the evidence of record, and given the Veteran's contentions that his PTSD disability has increased in severity since the most recent VA examination, another examination is required to evaluate the severity of his PTSD disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his PTSD.  Findings necessary to apply the rating criteria should be elicited from the examiner, and a GAF score in accordance with DSM-5 should be sought.  The examiner should also be asked to provide an opinion on the question of whether PTSD has caused the Veteran to be unable to obtain or maintain substantially gainful employment.

2.  Thereafter, readjudicate the issue on appeal in light of all the evidence on file.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his attorney should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




